RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 14a0187p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 INNOVATION VENTURES, LLC,                             ┐
                                 Plaintiff-Appellee,   │
                                                       │
                                                       │       Nos. 12-1635; 13-1817
       v.                                              │
                                                        >
                                                       │
 N2G DISTRIBUTING, INC., a California Corporation,     │
 and ALPHA PERFORMANCE LABS, a Nevada                  │
 Corporation,                                          │
                           Defendants-Appellants.      │
                                                       ┘
                        Appeal from the United States District Court
                       for the Eastern District of Michigan at Detroit
                    No. 2:08-cv-10983—Paul D. Borman, District Judge.
                                   Argued: June 18, 2014
                            Decided and Filed: August 14, 2014

                 Before: KEITH, CLAY, and McKEAGUE, Circuit Judges.

                                    _________________

                                        COUNSEL

ARGUED: James K. Thome, VANDEVEER GARZIA, P.C., Troy, Michigan, for Appellants.
Mark A. Cantor, BROOKS KUSHMAN P.C., Southfield, Michigan, for Appellee. ON BRIEF:
James K. Thome, Timothy J. Connaughton, VANDEVEER GARZIA, P.C., Troy, Michigan, for
Appellants. Mark A. Cantor, Marc Lorelli, BROOKS KUSHMAN P.C., Southfield, Michigan,
for Appellee.
                                  _________________

                                         OPINION
                                    _________________

      CLAY, Circuit Judge. These consolidated appeals arise from a jury trial followed by a
contempt proceeding.   At trial, Defendants N2G Distributing, Inc. (“N2G”) and Alpha




                                              1
No. 12-1635              Innovation Ventures v. N2G Distrib., et al.                    Page 2

Performance Labs were found to have infringed the trademark and trade dress of 5-hour
ENERGY (“FHE”)—a product sold by Plaintiff Innovation Ventures, LLC—in violation of the
Lanham Act, 15 U.S.C. § 1051, et seq. The district court then held Defendants in contempt,
along with their owner, Jeffrey Diehl, for violating the permanent injunction entered after trial.
Defendants appeal many of the district court’s rulings, but for the reasons that follow, we
AFFIRM the district court in full.

                                            BACKGROUND

        A.      5-Hour ENERGY

        Plaintiff is the marketer, distributor, and seller of FHE. FHE is an energy shot, which is
an energy drink sold and consumed in small portions. Plaintiff began selling FHE in August
2004 after just a few months of development. FHE was not the first energy shot to hit the
market, but it did have a unique angle. While other energy drinks targeted young consumers,
Plaintiff marketed FHE to working adults. Plaintiff hoped that these consumers would come to
see FHE as a replacement for an afternoon cup of coffee or a caffeinated soda.

        Plaintiff’s 2004 sales of FHE totaled, at most, a few hundred thousand dollars. In 2005,
sales were $3 million. Sales increased astronomically from there. Plaintiff sold over 200 million
bottles of FHE between 2006 and 2008. By March 2009, FHE controlled nearly 70% of the
market for energy shots. Sales of FHE totaled over 460 million bottles in 2011, which translated
into $620 million of revenue. Plaintiff budgeted approximately 25% of its gross sales to go to
advertising for FHE. Thus, Plaintiff spent over $40 million in advertising in 2008, and over
$120 million in 2010.

        Plaintiff also took steps to protect the FHE mark. In June 2004, Plaintiff submitted “5-
hour ENERGY” for trademark registration with the U.S. Patent and Trademark Office (“PTO”).
The PTO rejected Plaintiff’s application in January 2005, deeming the mark too descriptive to be
eligible for trademark protection.1        Plaintiff placed FHE on the Supplemental Register in



        1
          By contrast, we have held that the “5-hour ENERGY” mark was “suggestive and thus protectable” by at
least March 2006. Innovation Ventures, LLC v. N.V.E., Inc., 694 F.3d 723, 730 (6th Cir. 2012).
No. 12-1635               Innovation Ventures v. N2G Distrib., et al.                      Page 3

September 2005.2 Plaintiff eventually secured a trademark for “5-hour ENERGY” in August
2011, shortly before this case went to trial.

        Plaintiff also attempted to protect its mark and market position through litigation. While
Plaintiff was not the first energy shot on the market, it was the first to achieve widespread
success. This success attracted hundreds of competitors. Plaintiff had to defend suits from other
market participants who believed Plaintiff was infringing on protected marks. And Plaintiff
itself sued many new-comers that Plaintiff’s executives believed were infringing FHE’s name
and trade dress. Defendants’ range of energy shots was one of Plaintiff’s targets.

        B.       Defendants’ Products

        Jeffrey Diehl has been in the dietary supplement game since the mid-1990s. In those
early days, Diehl produced pills and powders going by the name of “Nitro2Go Herbal
Energizer,” “Max Diet Formula,” “Sexual Enhancement Formula,” and “Explosive Ginseng.” In
2005, Diehl founded N2G, and served as its president.

        In 2007, Diehl came out with his first energy shot. Diehl wanted to sell an array of
energy shots with different names, so he created Alpha Performance Labs to market and
distribute this universe of products. In early 2008, Diehl began to market and sell “6 Hour
Energy Shot,” “Nitro2Go Instant Energy,” and “Extreme Monster Energy Shot.” As the picture
below of 6 Hour Energy shows, the bottle bears some resemblance to FHE’s bottle (on the left).




        2
          “Designations that have not yet acquired a trademark significance but are capable of doing so may be
registered on the Supplemental Register,” which was created by 15 U.S.C. § 1091. 3 McCarthy on Trademarks and
Unfair Competition § 19:32 (4th ed. 2013). “[A] Supplemental Registration confers no substantive trademark rights
beyond those under common law [and] [s]ection 26 of the Lanham Act expressly excludes Supplemental
Registrations from certain advantages gained by registration on the Principal Register.” Id. § 19:36 (footnote
omitted).
No. 12-1635            Innovation Ventures v. N2G Distr
                                n          v          rib., et al.              P
                                                                                Page 4




       Diehl testified that he gav 6 Hour En
       D             d           ve        nergy a red, yellow, and black color scheme bec
                                                                  d           r          cause
he had been using th
                   hese colors in his Pure Energy pow
                               i           E        wder since 20
                                                                000. The hi
                                                                          iker on the b
                                                                                      bottle
was appa
       arently a refe
                    erence to Di
                               iehl, who enj
                                           joys a vigor
                                                      rous walk. T bottles o 6 Hour En
                                                                 The       of        nergy
and Nitro
        o2Go Instant Energy bot had warni labels. T
                   t          th        ing       These labels mimicked t warning label
                                                             s          the
found on FHE’s bot word-for
       n         ttle     r-word. De
                                   espite this co
                                                oincidence, Diehl testifi he had n
                                                                       fied      never
heard of Plaintiff’s product befor coming ou with 6 Ho Energy.
                                 re        ut        our

       C.
       C       Litiga
                    ation and Tr
                               rial

       In March 200 one of Plaintiff’s cust
        n         08,                     tomers was attending a t
                                                                 trade show i Dallas and saw
                                                                            in         d
a flyer advertising Defendants’ energy sho
        a           D                    ots. The cu
                                                   ustomer e-m
                                                             mailed the fly to Plain
                                                                          yer      ntiff’s
President on March 3, 2008.
        t        h                 Four days later, Pla
                                           s          aintiff filed this lawsui claiming that
                                                                              it,      g
Defendan 6 Hour Energy Shot violated the Lanham A by infring
       nts’     E         t            e        Act        ging on FHE trademark and
                                                                     E’s       k
trade dress. Also in March 2008, Plaintiff ap
                     M                      pplied for a c
                                                         copyright of its warning label.
                                                                    f

       On April 9, 2008, the di
       O           2                                   eliminary in
                              istrict court issued a pre          njunction ba
                                                                             arring Defen
                                                                                        ndants
from sell
        ling 6 Hour Energy, any other produ that use FHE’s trade dress, and any product that
                    E                     ucts                 e                      ts
use pack
       kaging confu
                  usingly simil to FHE’s trade dress The cour also ordere Defendan to
                              lar      s           s.       rt          ed       nts
recall 6 Hour Energ from the market. De
                  gy                  efendants ha sold appr
                                                 ad        roximately 7
                                                                      77,000 bottl of
                                                                                 les
6 Hour Energy by tha point, and received alm half of these bottle back after the recall. D
       E           at         d            most    f            es         r             Diehl
testified at trial that he destroye the return product. All told, D
                                  ed         ned                  Diehl and D
                                                                            Defendants to a
                                                                                        ook
No. 12-1635           Innovation Ventures v. N2G Distrib., et al.              Page 5

huge loss on 6 Hour Energy. Diehl also had to take his Extreme Monster Energy Shot off the
market after complaints of trademark and trade dress infringement from the makers of Monster
energy drink—one of the largest players in the energy drink market.

       Shortly after the district court enjoined 6 Hour Energy, Diehl came out with a shot
version of Pure Energy. Diehl’s attorney at the time told him that Pure Energy was probably not
confusingly similar to FHE. Diehl’s own experience with trade dress litigation reinforced his
lawyer’s advice. But in mid-2008, Plaintiff amended its complaint to allege that Pure Energy
also infringed on FHE’s trademark and trade dress. Diehl discontinued the Pure Energy shot in
late 2008. Diehl and Plaintiffs repeated this revise-and-amend cycle several more times. In the
end, Diehl came out with seven products in addition to 6 Hour Energy that Plaintiff claimed
infringed on the FHE trademark and trade dress.

       After much more procedural wrangling (we address the relevant portions in our
discussion below), the case went to trial. Plaintiff presented three claims to the jury—trademark
infringement, trade dress infringement, and false advertising—involving seven of Defendants’
products.   The jury was also asked to consider whether Defendants’ infringement was
intentional. The jury found that six of Defendants’ products infringed on the FHE trademark;
that 6 Hour Energy and two other products infringed on FHE’s trade dress; that all of
Defendants’ infringement was intentional, save for one product; and that two of Defendants’
products were falsely advertised. (Pictures convey these findings more easily than words, so we
attach the verdict form as an Appendix.) The jury awarded Plaintiff $1.75 million in damages.

       D.      Injunction and Contempt

       On May 23, 2012, the district court issued a permanent injunction, prohibiting
“Defendants, their officers, agents, servants, employees, attorneys, and other persons who are in
active concert or participation with them,” from selling the six products found to infringe on the
FHE trademark and trade dress. (R. 362, Permanent Injunction, at 8962.) The injunction also
barred selling products that used “marks that are confusingly similar to” FHE’s trademark and
trade dress. (Id. at 8963.) Defendants were ordered to hand over all the products subject to the
injunction and file a report detailing their compliance. Defendants filed this report, which Diehl
signed under penalty of perjury. (Diehl was not personally enjoined since he had not been
No. 12-1635           Innovation Ventures v. N2G Distr
                               n          v          rib., et al.             P
                                                                              Page 6

named as a party an served with process, but he con
                  nd       w                      ntinued to ac on behalf of Defenda
                                                              ct        f          ants.)
        ported that he had long ago stopped selling 6 Ho Energy a Pure En
Diehl rep           h           a                      our      and     nergy; that he had
changed the labels fo all the oth infringing products, a thus was not violatin the injunc
                    or          her        g           and      s            ng         ction;
and that he had instr
                    ructed the en
                                njoined prod
                                           ducts not be sold on the Nitro2Go website. In July
                                                      e           e                    n
2012, bot Defendan declared bankruptcy.
        th       nts        b

       Plaintiff did not take Diehl’s repre
                              D           esentations at face val
                                                                lue, and conducted its own
investiga
        ation into De
                    efendants’ co
                                ompliance with the inju
                                          w           unction. In J
                                                                  July 2012, P
                                                                             Plaintiff had three
separate orders plac on the Nitro2Go website.
                   ced               w               Ea of these orders contained enjo
                                                      ach      e                     oined
products, plus produc with mod
        ,           cts      dified labelin that were being adver
                                          ng        e           rtised on the website:
                                                                            e




       These modifi products were mark
       T          ied      s         keted by a n
                                                new compan Nitro Ro
                                                         ny,      ocks Distribu
                                                                              uting,
                                                   Distributing Accordin to Diehl, N2G
and the orders were filled by a company called ETC D
        o                               c                     g.       ng
licensed the Nitro2G name to Nitro Rock Distributi
                   Go                 ks         ing, which i turn sold product to ETC
                                                            in
No. 12-1635            Innovation Ventures v. N2G Distrib., et al.              Page 7

Distributing. ETC also purchased products directly from Defendants before the permanent
injunction issued.

       Just like N2G and Alpha Performance labs, these new companies were Diehl’s corporate
creations. Diehl founded Nitro Rocks and owns 100% of the company. Nitro Rocks operates
out of the same offices as N2G, in a building that Diehl owns. ETC is a California corporation
that Diehl founded along with Hratch Djanbatian in June 2010. Djanbatian became the sole
owner of ETC on November 2, 2011, less than a week before trial started in this case. Diehl
remains ETC’s manager, and has signing power on the company’s bank account. Like Nitro
Rocks, ETC operates out of the same building where N2G used to do business.                Diehl’s
testimony during N2G’s bankruptcy proceeding revealed additional overlaps among these
various companies—most egregiously, Diehl testified under oath that these various entities
comingle assets essentially based on Diehl’s whims.

       With all this information in hand, Plaintiff moved the district court to hold Defendants
and Diehl in contempt of the permanent injunction.          In response, Diehl and Djanbatian
investigated how enjoined products could still be shipped to online customers. Djanbatian found
that the first order Plaintiff made had been filled by a new ETC employee who, unbeknownst to
the corporate higher-ups, tossed in some enjoined products. Yet in April 2013—over six months
after Plaintiff filed its motion for contempt—enjoined products were still being advertised on
Groupon, a daily-deals website. An inspection of the ETC warehouse in April 2013 also showed
that scores of bottles of enjoined products were still in stock—despite Diehl’s assurances that the
products had been destroyed.

       On May 15, 2013, the district court held Defendants and Diehl in contempt for selling
specifically enjoined products, as well as modified products that remained confusingly similar to
FHE. The court found that Diehl’s conduct “evidence[d] a refusal to fully comply with this
Court’s permanent injunction order. Diehl’s shifting of assets into a new corporation, and the
minor changes made to his product labels, are the actions of an individual trying to hide from and
avoid his obligations under this Court’s order.” Innovation Ventures, LLC v. N2G Distrib., Inc.,
No. 08-CV-10983, 2013 WL 2145677, at *6 (E.D. Mich. May 15, 2013). The court ordered
Diehl to fully comply with the permanent injunction and destroy all enjoined and confusingly
No. 12-1635               Innovation Ventures v. N2G Distrib., et al.                         Page 8

similar products, or risk fines of $1000 per day of noncompliance. As far as we know, this
ultimatum has worked.

                                                DISCUSSION

I.      TRIAL AND PRE-TRIAL APPEAL

        Defendants’ first appeal stems from the district court’s denial of their motion for a new
trial and for relief from the judgment, which itself addressed: the sufficiency of the evidence
supporting the jury’s verdict; an alleged inconsistency in the jury’s verdict; several procedural
and evidentiary rulings made by the district court; and an issue concerning the propriety of the
judgment entered. The district court rejected all of these arguments. We review the district
court’s decisions on each of these issues for abuse of discretion.3 “An abuse of discretion occurs
when the district court relies on clearly erroneous findings of fact, improperly applies the law, or
uses an erroneous legal standard. We will find an abuse of discretion only when the Court has a
definite and firm conviction that the trial court committed a clear error of judgment.” Mike’s
Train House, Inc. v. Lionel, L.L.C., 472 F.3d 398, 405 (6th Cir. 2006) (quotation marks and
citation omitted). We address the numerous issues Defendants raise on appeal in turn.

        A.       Lanham Act Claims

        First and foremost, Defendants contend that the district court should have ordered a new
trial on Plaintiff’s claims of trademark and trade dress infringement, in violation of the Lanham
Act.    Defendants made their motion pursuant to Rule 59(a) of the Federal Rules of Civil
Procedure. This Rule allows district courts to grant a new trial “for any reason for which a new
trial has heretofore been granted in an action at law in federal court.”                       Fed. R. Civ. P.
59(a)(1)(A). This Rule requires a new trial “only when a jury has reached a seriously erroneous
result as evidenced by [among other things] the verdict being against the weight of the
evidence.” Mike’s Train House, 472 F.3d at 405 (quotation marks and alteration omitted). “But
granting a new trial on this ground is a rare occurrence . . . . Therefore, we will uphold the


        3
          See Balsley v. LFP, Inc., 691 F.3d 747, 761 (6th Cir. 2012) (Fed. R. Civ. P. 59); Dortch v. Fowler,
588 F.3d 396, 400 (6th Cir. 2009) (discovery and evidentiary rulings); Radvansky v. City of Olmsted Falls, 496 F.3d
609, 618 (6th Cir. 2007) (Fed. R. Civ. P. 49); In re Walter, 282 F.3d 434, 440 (6th Cir. 2002) (Fed. R. Civ. P. 60).
No. 12-1635               Innovation Ventures v. N2G Distrib., et al.                        Page 9

verdict if it was one which the jury reasonably could have reached; we cannot set it aside simply
because we think another result is more justified.”4 Armisted v. State Farm Mut. Auto. Ins. Co.,
675 F.3d 989, 995 (6th Cir. 2012).

                 1.       Likelihood of confusion

        The Lanham Act creates a private cause of action to protect trademarks and trade dress
where there is a likelihood of confusion between the defendant’s mark and the plaintiff’s
protected mark. See Innovation Ventures, LLC v. N.V.E., Inc., 694 F.3d 723, 728 (6th Cir. 2012);
Gen. Motors Corp. v. Lanard Toys, Inc., 468 F.3d 405, 414 (6th Cir. 2006). Defendants
effectively concede that the Lanham Act protects FHE’s trademark and trade dress, and did so as
of the moment 6 Hour Energy came on the market. Defendants’ sole argument on appeal is that
there was insufficient evidence of a likelihood of confusion between their products and the FHE
mark.

        Courts and juries consider the following factors in determining whether a plaintiff has
proved that a likelihood of confusion exists:

        (1) the strength of the plaintiff’s mark, (2) the relatedness of the goods or services
        offered by the plaintiff and the defendant, (3) the similarity of the marks, (4) any
        evidence of actual confusion, (5) the marketing channels used by the parties,
        (6) the probable degree of purchaser care and sophistication, (7) the defendant’s
        intent in selecting its mark, and (8) the likelihood of either party expanding its
        product line using the marks.

Innovation Ventures, 694 F.3d at 731 (quoting Frisch’s Rests., Inc. v. Elby’s Big Boy of
Steubenville, Inc., 670 F.2d 642, 648 (6th Cir. 1982)); see also Groeneveld Transp. Efficiency,
Inc. v. Lubecore Int’l, Inc., 730 F.3d 494, 509 (6th Cir. 2013). “Not all of these factors will be
relevant in every case”; indeed, the jury in this case was not instructed on the eighth factor.
Therma-Scan, Inc. v. Thermoscan, Inc., 295 F.3d 623, 630 (6th Cir. 2002). In the process of
applying these factors, “the ultimate question remains whether relevant consumers are likely to
believe that the products or services offered by the parties are affiliated in some way.” Id.

        4
          Defendants also claim that the district court should have granted a new trial pursuant to Fed. R. Civ. P.
60(b)(6). However, this Rule “applies only in exceptional or extraordinary circumstances.” Ford Motor Co. v.
Mustangs Unlimited, Inc., 487 F.3d 465, 468 (6th Cir. 2007) (quotation marks omitted). Defendants have not even
attempted to show, nor do we perceive, that such circumstances exist in this case.
No. 12-1635            Innovation Ventures v. N2G Distrib., et al.            Page 10

(quotation marks and alteration omitted). In other words, the likelihood-of-confusion factors can
rarely be applied with mathematical precision—this is a holistic endeavor.

               2.      Trademark claim

       The record shows that the jury heard ample evidence to support Plaintiff’s claim that a
likelihood of confusion existed between Defendants’ products and the trademark “5-hour
ENERGY.”

       First—and most importantly—the jury could use their eyes and see that Defendants’
products use similar marks. All six of the products found to infringe the FHE trademark feature
a number (6, 7, or 14) followed by “Hour” (either singular or plural) and “Energy.” There are
only three differences between Defendants’ products and the FHE trademark: the number
preceding “Hour” and “Energy,” the fact that some of Defendants’ products use the plural
“Hours,” and the fact that some of Defendants’ products include a “+” or some other miniscule
type between “Hour” and “Energy.” These discrete differences should not be considered in
isolation—we “view marks in their entirety and focus on their overall impressions, not individual
features.” Daddy’s Junky Music Stores, Inc. v. Big Daddy’s Family Music Ctr., 109 F.3d 275,
283 (6th Cir. 1997).

       Second, the jury heard extensive testimony on the strength of the FHE mark. Deborah
Jay, president of a survey research firm, presented the results of a market survey she had done on
the strength of the name “5-hour ENERGY.” The survey was conducted over the phone with
people Jay identified as prospective purchasers of energy shots. 300 people qualified to take the
survey. Half of these people were a control group, and were asked to give their responses to a
fictitious brand name. The other half were asked about FHE. Jay testified that the survey
showed that FHE was a strong brand. Defendants attacked the survey as skewed because of the
number of nonresponders (meaning people who don’t want to take a telephone survey).
Defendants also suggested that the survey may have only reflected the spike in FHE’s
advertising that took place after Defendants had pulled their first products off the market. The
jury heard these attacks, but could nonetheless have accepted the results of Jay’s survey.
Plaintiff also presented the testimony of Howard Marylander, who had performed his own
market survey study—this one online.        Marylander’s study showed that people generally
No. 12-1635            Innovation Ventures v. N2G Distrib., et al.              Page 11

perceived FHE as a brand name, not a generic name. As with Jay’s study, Defendants attacked
the strength of Marylander’s results. But as with Jay’s study, the jury was entitled to credit
Marylander’s conclusion that FHE was a robust mark.

       Next, it can hardly be disputed that Plaintiff’s and Defendants’ goods are related—both
are two-ounce energy shots.      The jury also heard testimony that the parties used similar
marketing channels to push their products. While Defendants did not advertise their products on
television, both parties advertised at points of sale, very often at convenience stores. One exhibit
even showed the parties’ display boxes side-by-side next to a convenience store cash register. In
addition, the jury heard testimony that “especially in the convenience store, there’s a very large
amount of what’s called impulse purchase. So people don’t go into the store planning to buy
whatever the item is, but when they see it at the—when they see it front and center, which could
be an end cap or, better yet, a cash register placement, they’ll tend to buy it.” (R. 317, Trial Tr.
(Henderson), at 6859.) In other words, FHE customers were not tremendously careful when they
entered the energy shot market and could easily be confused by proximate placement of the
parties’ products. See Gray v. Meijer, Inc., 295 F.3d 641, 649–50 (6th Cir. 2002).

       Defendants focus on two of the likelihood-of-confusion factors that they claim should
have tipped the verdict in their direction—actual confusion and Defendants’ intent. “Evidence of
actual confusion is undoubtedly the best evidence of likelihood of confusion. [But] [d]ue to the
difficulty of securing evidence of actual confusion, a lack of such evidence is rarely significant
. . . .” Daddy’s Junky, 109 F.3d at 284 (quotation marks and citation omitted). Thus, Plaintiff
did not need to show actual confusion to prevail at trial. But in reality the jury did hear evidence
of actual confusion. Lynn Petersmarck, an advertising purchaser for Plaintiff, recounted a
conversation she had with a representative from the Discovery Channel at a television industry
event. The representative told Petersmarck that he loved FHE, and even said he had one in his
pocket. The bottle in his pocket was actually a 6 Hour Energy—Defendants’ product. This
Court has held that a single instance of actual confusion can, in some cases, “increase the
likelihood of confusion,” id., even if stronger evidence of actual confusion can come in the form
of robust consumer surveys. See Groeneveld, 730 F.3d at 517.
No. 12-1635                Innovation Ventures v. N2G Distrib., et al.                        Page 12

         As for Defendants’ intent to confuse consumers, Defendants claim that Diehl’s testimony
absolves them on this factor. True, Diehl testified that he only wanted to compete with FHE
fairly in the free market. But the jury had the liberty to disregard Diehl’s self-serving testimony
based on their evaluation of his credibility.                Furthermore, Plaintiff elicited circumstantial
evidence of intent. The 6 Hour Energy bottle contained a warning label identical to the one
found on FHE. Diehl claimed that this was mere happenstance. But a jury could have inferred
from the labels that Diehl was aware of FHE’s mark before he introduced 6 Hour Energy and all
of his other products onto the market.5 See Daddy’s Junky, 109 F.3d at 286 (“[T]he use of a
contested mark with knowledge of the protected mark at issue can support a finding of
intentional copying,” and thus suggest an intent to confuse.). Moreover, Plaintiff did not need to
prove intent to prevail on its trademark claim: “Proving intent is not necessary to demonstrate
likelihood of confusion.” AutoZone, Inc. v. Tandy Corp., 373 F.3d 786, 799 (6th Cir. 2004).

         The likelihood of confusion analysis is not mechanical—the factors the jury considered
were “simply a guide to help determine whether confusion is likely.” Homeowners Grp., Inc. v.
Home Mktg. Specialists, Inc., 931 F.2d 1100, 1107 (6th Cir. 1991). The jury heard ample
evidence that an “ordinary consumer who would consider buying” FHE could likely be confused
by the marks on Defendants’ products. Groeneveld, 730 F.3d at 509. The district court did not
abuse its discretion in denying Defendants’ motion for a new trial.

                  3.       Trade dress claim

         The Lanham Act applies to trade dress in addition to trademarks. “Trade dress refers to
the image and overall appearance of a product. It embodies that arrangement of identifying
characteristics or decorations connected with a product, whether by packaging or otherwise, that
makes the source of the product distinguishable from another and promotes its sale.” Id. at 503
(quotation marks omitted).           A plaintiff must prove a likelihood of confusion between its
protected trade dress and the defendant’s products using the same factors juries consider in a
trademark claim. See Gen. Motors, 468 F.3d at 414.


         5
           All of these facts equally supported the jury’s finding that Defendants’ infringement was intentional as to
all but one of their products.
No. 12-1635              Innovation Ventures v. N2G Distrib., et al.              Page 13

          Most of the factors discussed in the trademark infringement analysis equally support the
jury’s verdict of trade dress infringement: specifically, the “the relatedness of the goods or
services offered by the plaintiff and the defendant,” “evidence of actual confusion, [] the
marketing channels used by the parties, [] the probable degree of purchaser care and
sophistication, [and] the defendant’s intent in selecting its mark.” Innovation Ventures, 694 F.3d
at 731. Plaintiff did not introduce evidence about the strength of FHE’s trade dress, but Plaintiff
did introduce several television advertisements that emphasized the look and size of the FHE
bottle.

          These factors, plus a brief glance at the parties’ competing products, show that the district
court did not err in denying Defendants’ motion. But according to Defendants, their products
simply contain a visually appealing combination of colors and shapes—any similarity to FHE is
purely fortuitous. Defendants also point out that their products omit the color blue, which
features prominently on the FHE bottle. But a product’s trade dress “is essentially its total image
and overall appearance. It involves the total image of a product and may include features such as
size, shape, color or color combinations, texture, graphics, or even particular sales techniques.”
Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 764 n.1 (1992) (quotation marks and
citation omitted). We do not approach trade dress claims by parsing minute differences between
products—we focus on “the overall visual impression the two [products] create.” Abercrombie
& Fitch Stores, Inc. v. Am. Eagle Outfitters, Inc., 280 F.3d 619, 647 (6th Cir. 2002). The jury
was able to use its eyes, look at the various products before it, and decide that a likelihood of
confusion existed between Defendants’ products and FHE. It was not an abuse of discretion to
deny Defendants’ motion for a new trial.

                 4.      Fair use defense

          Finally, Defendants contend that even if the names of their products were confusingly
similar to Plaintiff’s, the fair use doctrine should shield them from liability. “In evaluating a
defendant’s fair use defense, a court must consider whether the defendant has used the mark:
(1) in its descriptive sense; and (2) in good faith.” Hensley Mfg. v. ProPride, Inc., 579 F.3d 603,
612 (6th Cir. 2009) (quotation marks and alteration omitted). The jury heard two facts that
suggested Defendants did not use their marks in a descriptive sense—that is, to describe what the
No. 12-1635                Innovation Ventures v. N2G Distrib., et al.                       Page 14

product did. One, Defendants’ first energy shot featured a ™ symbol after the term “6 Hour
Energy.” Diehl explained that he used this symbol because “I wanted the term ‘6 Hour Energy
Shot’ to be mine, just like 5-hour ENERGY is [Plaintiff’s].” (R. 319, Trial Tr. (Diehl), at 7202.)
But the jury was entitled to draw the inference that Defendants were not simply describing their
product, they were attempting to lay claim to a mark. Two, Diehl testified that he had no basis
for claiming that his products gave 7, 7+, or 14 hours’ worth of energy. A jury could infer that
Defendants did not intend to describe what their products did when Defendants weren’t sure of
that themselves.

        Furthermore, the evidence that supported the finding of intentional infringement also
supported a finding of bad faith.             The jury heard circumstantial evidence suggesting that
Defendants knew of Plaintiff’s protected mark and proceeded to copy it. A reasonable jury could
have inferred from this fact that Defendants’ various marks were not used in good faith.

        B.        Inconsistent Jury Verdict

        Next, Defendants argue that the jury’s verdict was inconsistent because the jury found
that one of Defendants’ products, Nitro2Go Instant Energy Extra Strength, did not violate FHE’s
trademark, but other Instant Energy Products, with very similar names and bottles, did (all these
products feature on Page ID 6610 of the attached verdict form).6 Rule 49(b) of the Federal Rules
of Civil Procedure allows a trial judge to “submit to the jury forms for a general verdict, together
with written questions on one or more issues of fact that the jury must decide.” Fed. R. Civ. P.
49(b)(1). Rule 49(b) also establishes how courts should proceed when answers to the special
questions of fact are inconsistent. If the interrogatory answers are “consistent with each other
but one or more is inconsistent with the general verdict,” the district court has the option of either
approving a judgment, directing the jury to think harder about its answers, or ordering a new
trial. Fed. R. Civ. P. 49(b)(3). “When the answers are inconsistent with each other and one or
more is also inconsistent with the general verdict, judgment must not be entered; instead, the


        6
          Defendants also argue that some of the jury’s findings of intentional infringement are inconsistent because
(in Defendants’ opinion) there was no evidence to support them. This argument fails because Rule 49 is not the
appropriate vehicle for claims of insufficient evidence. See Jewell v. Holzer Hosp. Found., Inc., 899 F.2d 1507,
1511 (6th Cir. 1990).
No. 12-1635            Innovation Ventures v. N2G Distrib., et al.             Page 15

court must direct the jury to further consider its answers and verdict, or must order a new trial.”
Fed. R. Civ. P. 49(b)(4).

       We do not reach the merits of Defendants’ inconsistent verdict argument, however,
because Defendants waived their Rule 49(b) objection. Our settled interpretation of this Rule
required Defendants to raise their inconsistency objection before the jury was discharged. See
Fencorp, Co. v. Ohio Ky. Oil Corp., 675 F.3d 933, 944 (6th Cir. 2012). “The purpose of the rule
is to allow the original jury to eliminate any inconsistencies without the need to present the
evidence to a new jury. This prevents a dissatisfied party from misusing procedural rules and
obtaining a new trial for an asserted inconsistent verdict.” Radvansky v. City of Olmsted Falls,
496 F.3d 609, 618 (6th Cir. 2007) (quotation marks omitted).            Defendants here had the
opportunity to object before the jury was discharged. Despite this, they waited until their post-
trial motions to raise this issue. Parties cannot use Rule 49(b) as a get-out-of-jail-free card—one
last chance to get a new trial based on issues that the jury could easily have resolved.
Defendants have waived their objection to any purported inconsistencies between the general
verdict and the special interrogatories.

       C.      Discovery Dispute

       Defendants next argue that they were denied access to necessary discovery—namely, the
secret formula of FHE. Not only do we review the district court’s discovery rulings for abuse of
discretion, “[r]eversal is proper only if we are firmly convinced of a mistake that affects
substantial rights and amounts to more than harmless error.” Himes v. United States, 645 F.3d
771, 782 (6th Cir. 2011) (quotation marks omitted). Defendants do not satisfy this exacting
standard.

       During discovery, Plaintiffs requested the formula for Defendants’ products.         These
formulas were directly relevant to one of Plaintiff’s claims—false advertising. To prevail on this
claim, Plaintiff needed to prove, among other things, that Defendants “made false or misleading
statements of fact concerning [their own] product[s].” Herman Miller, Inc. v. Palazzetti Imps. &
Exps., Inc., 270 F.3d 298, 323 (6th Cir. 2001). If Defendants’ bottles said the products produced
seven or more hours of energy (however that is defined), but the formulas were incapable of
having this effect on consumers, this discrepancy would go a long way towards proving
No. 12-1635            Innovation Ventures v. N2G Distrib., et al.             Page 16

Plaintiff’s case.   Defendants objected to this request, but as a fallback position, asked for
reciprocal production of Plaintiff’s formula.      The court granted Plaintiff’s request for the
formulas, but denied Defendants’ copycat demand.

       Defendants’ formulas were directly relevant to Plaintiff’s claim of false advertising, and
therefore clearly discoverable under Rule 26 of the Federal Rules of Civil Procedure. But
Defendants had no counterclaim or defense that would make Plaintiff’s formula directly relevant
to their case. Defendants instead rely on a bank-shot theory of relevance. Plaintiff introduced a
study at trial indicating that FHE exhibited indicators of “energy” at the six-hour mark in some
people. Defendants argue that if Plaintiff’s formula had been produced, Defendants could have
compared their own formulas with Plaintiff’s, and then extrapolated whether their products could
provide energy after seven or more hours. One of Plaintiff’s expert witnesses testified why this
simple comparison would be of little practical use: “Just because you have a blend and it has
certain ingredients, unless you know the quality, the amounts, the ingredients, you wouldn’t be
able to make a claim certainly that it worked better unless you did a comparative effect of the
study to actually do a study to compare that.” (R. 317, Trial Tr. (Kreider), at 6965–66.) In other
words, even if Defendants had been given access to Plaintiff’s formula, that information would
have been of little use without a comparative study.

       But more to the point, Defendants had a far easier method to evaluate their own
products—they could perform an independent test of their effectiveness. Plaintiff’s formula is a
highly proprietary, competitive secret that would have been only marginally relevant, at best, in
this trial. It is “highly unlikely” that Defendants would have achieved a better result at trial if
they had access to the FHE formula. Varga v. Rockwell Int’l Corp., 242 F.3d 693, 700 (6th Cir.
2001). The district court therefore did not abuse its discretion in denying Defendants’ copycat
request for production.

       D.      Evidentiary Rulings

       Defendants next assert that the district court erred in three sets of in limine evidentiary
rulings concerning other litigation involving the parties. Both Plaintiff and Defendants wanted to
use evidence of these other cases to assist their presentation to the jury. We cannot find fault in
the district court’s handling of any of these evidentiary disputes.
No. 12-1635            Innovation Ventures v. N2G Distrib., et al.              Page 17

               1.      The Herbal Nitro case

       In 2002, Defendant N2G sued the sellers of a product called “Herbal Nitro” for trade
dress infringement. Herbal Nitro and N2G both made dietary supplements in capsules, and
N2G—or rather, Diehl—believed that the packaging for Herbal Nitro was confusingly similar to
N2G’s. However, the court hearing the case concluded that the two products’ packaging was too
dissimilar to maintain a trade dress claim.

       Defendants sought to introduce evidence of the Herbal Nitro case at trial to show that
Diehl did not intend to infringe FHE’s trade dress. Defendants claimed that Diehl’s experience
with the Herbal Nitro case taught him that so long as there were slight differences between
packages, he could not be held liable for violating the Lanham Act. The district court allowed
Defendants to present precisely this evidence at trial.      But Defendants claim this was not
enough—they wanted to introduce the court’s written opinion in the Herbal Nitro case. That
opinion, authored by a different judge in a different circuit, might well have confused the issues
at trial or misled the jury. See Fed. R. Evid. 403. Defendants got to tell the jury the substance of
the Herbal Nitro opinion. The district court did not err by regulating the form this evidence took.

               2.      The Monster case

       In 2008, Hansen Beverage Company (“Hansen”), the maker of the Monster line of energy
drinks, sued N2G for infringement of the Monster trademark and trade dress, based on N2G’s
Extreme Monster Energy Shot. Plaintiff asked to introduce the complaint from the Monster case,
a picture of an advertisement featuring the 6 Hour Energy and Extreme Monster shots, and these
pictures of the Monster can (the image on the left, which actually depicts a sixteen-ounce can)
and the Extreme Monster Energy Shot (on the right, a two-ounce bottle):
No. 12-1635          Innovation Ventures v. N2G Distr
                              n          v          rib., et al.          Pa 18
                                                                           age




Plaintiff asserted tha this evidence was probative of Defendants motive, in
                     at                                        s’         ntent, or lac of
                                                                                      ck
mistake in choosing a name and appearance for their pro
        i                                             oducts that w similar t FHE. See Fed.
                                                                  was       to       e
R. Evid. 404(b). Th district co excluded the compla for the same reason it exclude the
                  he          ourt     d          aint                ns         ed
court ord from the Herbal Ni
        der      e         itro case. But the cour allowed th photogra
                                      B          rt         he       aphs to go t the
                                                                                to
jury—jus without th context that Defendan product h sparked a lawsuit.
       st         he                    nts’      had

       Defendants do not argue that this ev
       D          d                       vidence was improperly admitted un
                                                                           nder Rule 40
                                                                                      04(b).
Rather, Defendants assert that this eviden is not relevant.
                                         nce                       See Fed. R Evid. 40
                                                                            R.       01(a).
Defendan are clearl wrong. As just one example of re
       nts        ly       A                       elevance, De
                                                              efendants ad
                                                                         dvanced a fai use
                                                                                     ir
defense, which requi
                   ired them to prove good faith. The picture of t Monster can side-by
                              o          d          e            the     r           y-side
with Def
       fendants’ pr
                  roduct show that at th same tim Defendan were con
                            ws         he       me       nts      nceiving 6 Hour
Energy, they were also imitatin the trade dress of an
                  a           ng                    nother major player in the energy drink
                                                               r
market. A jury could use this ev
                   d           vidence to in that Def
                                           nfer                hoice of trade dress was not a
                                                    fendants’ ch
mistake. As a mat
                tter of simple relevance the distri ct court did not err in admitting these
                                       e,                      d          n
       aphs.
photogra

       Defendants also argue that the jury should no have hear evidence of a settle
       D          a          t           y         ot        rd       e           ement
between N2G and Hansen.      The court di not rule in limine o the adm
                             T          id                   on      missibility of this
                                                                                  f
evidence—the issue first came up at trial. Diehl testifie on direct examinatio that he di not
                              u            D            ed        t          on         id
think the Extreme Monster Ene
        e         M         ergy Shot in
                                       nfringed on the Monst trade dre based on his
                                                 n         ter       ess
No. 12-1635            Innovation Ventures v. N2G Distrib., et al.               Page 19

personal acquaintance with the president of Hansen. Defense counsel stopped that line of
questioning there to ensure that the jury did not hear about the lawsuit sparked by Extreme
Monster. But Plaintiff’s attorney followed up on this line of questioning in cross-examination,
asking Diehl if he thought Monster had inspired the Extreme Monster Energy Shot. Diehl
testified that the two products were “totally different,” despite their similar appearance. (R. 319,
Trial Tr. (Diehl), at 7209.) Plaintiff’s attorney again followed up:

       [Plaintiff’s Counsel]: And Monster complained to you, didn’t they?
       [Diehl]: About the coloring of the product? No. In fact, when we discussed the
       settlement issue, they offered me $50,000 not to use these colors because they
       were my colors. My product was out before theirs was.
       [Plaintiff’s Counsel]: Your Honor, I move to strike. That’s hearsay.
       The Court: Well –
       [Plaintiff’s Counsel]: But let me ask you a question. So how did you end up
       resolving it then?
       [Diehl]: I had made a mistake on that, which I owned up to. Apparently, and
       again, lack of knowledge, I didn’t know, because I asked [Hansen] whether or not
       they were even going to make a shot, and I made a shot that used the term
       “Monster” in a totally different context, and what I didn’t understand is that even
       though energy drinks have a different category in the registration, they had
       registered it in supplements, and because I used the term “Extreme Monster
       Energy Shot,” and the key words there being “Monster” and “Energy,” that’s
       what they had copywritten and even though they didn’t have a product on the
       market like that, apparently the mark carried over, and as soon as I knew that, I
       pulled it immediately.
       [Plaintiff’s Counsel]: And you paid them, didn’t you?
       [Diehl]: Yes, I did.

(Id. at 7209–10 (emphasis added).)

       Defendants never objected to Plaintiff’s questions concerning Monster. We therefore
review this issue for plain error. See Bowman v. Corr. Corp. of Am., 350 F.3d 537, 548 (6th Cir.
2003). Under this standard, we will only reverse if the district court made an error that was plain
and affected Defendants’ substantial rights. See United States v. Demjanjuk, 367 F.3d 623, 629
(6th Cir. 2004). Assuming these conditions are met, “we can address the error if we find, in our
discretion, that the error seriously affects the fairness, integrity, or public reputation of judicial
No. 12-1635             Innovation Ventures v. N2G Distrib., et al.               Page 20

proceedings.”     Griffin v. Finkbeiner, 689 F.3d 584, 598 (6th Cir. 2012) (quotation marks
omitted).

        Even assuming that the jury should not have heard Diehl’s testimony about his settlement
with Hansen, Defendants cannot establish the remaining elements of plain error. Diehl himself
was the first one to gratuitously raise the question of settlement.          If the jury credited his
testimony, they would have come away with a better impression of him than had the evidence
been excluded. In Diehl’s version of events, the makers of Monster first offered to pay him
$50,000 to take his product off the market. The jury also heard Diehl say that when he found out
that his products might infringe on the Monster mark, he pulled Extreme Monster off the shelves.
These facts suggest that Diehl was solicitous towards others’ intellectual property—the very
opposite of a serial infringer. Diehl’s self-serving testimony did not infringe on Defendants’
substantial rights, let alone seriously affect the integrity of the trial.

                3.      Other litigation involving Plaintiff

        Finally, Defendants assert that they should have been permitted to introduce evidence
about Plaintiff’s business strategy of protecting its trademark and trade dress through litigation.
The flaw in Defendants’ argument is that they did introduce a great deal of evidence concerning
Plaintiff’s litigiousness. Defendants concede this fact, but aver that they were prejudiced by not
being allowed to tell the jury the outcome of Plaintiff’s other cases. The district court did not err
in concluding that the probative value of this evidence was substantially outweighed by its
potentially deleterious impact on the trial. Plaintiff’s motive in bringing this case was all but
irrelevant—what mattered what whether Defendants’ products were confusingly similar to FHE.

        E.      Plaintiff’s Counsel’s Conduct at Trial

        Defendants’ next claim of error focuses on questions asked by Plaintiff’s counsel at trial
that, Defendants assert, willfully violated the district court’s in limine orders. To prevail on this
claim, Defendants “must make a concrete showing that the conduct consistently permeated the
trial such that [Defendants were] unfairly prejudiced by the misconduct.” Tompkins v. Crown
Corr, Inc., 726 F.3d 830, 835 (6th Cir. 2013) (quotation marks omitted). “In making this
assessment, we look at the totality of the circumstances, including the nature of the comments,
No. 12-1635            Innovation Ventures v. N2G Distrib., et al.              Page 21

their frequency, their possible relevancy to the real issues before the jury, the manner in which
the parties and the court treated the comments, the strength of the case (e.g., whether it is a close
case), and the verdict itself.” Mich. First Credit Union v. Cumis Ins. Soc’y, Inc., 641 F.3d 240,
249 (6th Cir. 2011). “If we determine that counsel made improper comments, we may set aside
the verdict only if there is a reasonable probability that the verdict of the jury has been
influenced by such conduct.” Balsley v. LFP, Inc., 691 F.3d 747, 761 (quotation marks omitted).
Not only do we review the district court for abuse of discretion, in this particular context, we
give a “high level of deference . . . to the trial court in determining whether improper comments
prejudiced the jury.” Id. at 762.

       Defendants point to two lines of questioning that they say contravened the district court’s
pre-trial evidentiary rulings—the questions to Diehl about the settlement of the Monster Energy
case which are detailed above, supra at 18–20, and questions about the substance of the Herbal
Nitro case. Defendants’ latter complaint is somewhat odd since they were the ones who wanted
to introduce evidence about the Herbal Nitro case to show Diehl’s lack of intent. Defendants in
fact did just that—asking Diehl on direct about the conflict between him and the maker of Herbal
Nitro, the outcome of that conflict, and what Diehl learned from his experience. Plaintiff’s
counsel returned to this subject on cross-examination. Like Defense counsel, Plaintiff’s attorney
only referred to the “controversy” regarding Herbal Nitro. (R. 319, Trial Tr. (Diehl), at 7183.)
But Diehl himself responded to one of these questions by mentioning that he “went to court.”
(Id.) Plaintiff’s counsel followed Diehl’s lead, asking him whether the case had ended favorably
for Diehl. And when Plaintiff’s attorney thought that Diehl was lying on the stand, he tried to
introduce the court’s written opinion for impeachment purposes. He never got the chance.
Defendants’ counsel objected, and the court sustained the objection.

       Plaintiff’s questions about Monster Energy and Herbal Nitro fall short of the type of
conduct that would warrant reversing the district court. These questions happened in the space
of a few minutes during a multi-day trial. A jury could have interpreted the questions and
Diehl’s responses favorably for Defendants. And the jury was inundated with other evidence
supporting Plaintiff’s claims—above all, the evidence of Plaintiff’s and Defendants’ products
No. 12-1635                Innovation Ventures v. N2G Distrib., et al.                         Page 22

seen side-by-side. The district court did not abuse its discretion in denying Defendants’ motion
for a new trial on these grounds. See Tompkins, 726 F.3d at 836.

         F.       Entry of Judgment

         Finally, Defendants argue that that the district court erred when it denied their Rule 60
motion to set aside the judgment entered following the jury trial and replace it with two separate
judgments memorializing the portions of the jury verdict that favored Defendants. This claim
borders on the absurd.

         The judgment entered after trial simply states that the jury returned a verdict and that
Defendants must pay Plaintiff $1.75 million.7 The judgment makes no mention of the claims
presented to the jury, much less how the jury ruled on each. Defendants objected to the form of
this judgment, and asked the court to strike it from the record and replace it with two new
judgments—the first stating that the jury had not found that one of Defendants’ products violated
the FHE trademark, and the second stating that the jury had not found that four of Defendants’
products falsely advertised themselves. Defendants claim that Rule 58(a) supports their position,
since that Rule requires that “[e]very judgment and amended judgment must be set out in a
separate document.”         According to Defendants’ opaque reasoning, Rule 58(a) requires the
district court to memorialize all of the jury’s factual findings in separate documents.

         Defendants entirely misapprehend the purpose of the separate-document rule. This rule
was “intended to avoid the inequities that were inherent when a party appealed from a document
or docket entry that appeared to be a final judgment of the district court only to have the
appellate court announce later that an earlier document or entry had been the judgment and
dismiss the appeal as untimely.” Bankers Trust Co. v. Mallis, 435 U.S. 381, 385 (1978) (per
curiam).      The separate-document rule was thus designed to ensure finality, clarity, and
efficiency. Defendants’ request would have had the opposite effect. By fracturing a single
judgment into multiple ones, Defendants would have sowed confusion using a Rule that was
designed to eliminate it. The district court did not abuse its discretion in denying this motion.

         7
            Defendants claim that the district court never approved the judgment. This is false. The court approved
the first judgment entered after trial. A corrected judgment was later issued, which was substantively identical to the
judgment the court explicitly approved.
No. 12-1635                Innovation Ventures v. N2G Distrib., et al.                        Page 23

II.      CONTEMPT APPEAL

         After the jury returned its verdict, the district court permanently enjoined Defendants and
their associates from selling the products found to infringe on the FHE trademark and trade
dress. The court also enjoined Defendants from selling products that were confusingly similar to
FHE. After Plaintiff discovered that Defendants were selling specifically enjoined products and
modified versions of the enjoined products, the district court held Defendants and Diehl in
contempt. Defendants have appealed the district court’s contempt ruling that relates to the
modified products.8 The district court did not hold that the modified products themselves would
violate the Lanham Act. Rather, the court used the so-called “Safe Distance Rule” to find that
the modified products were confusingly similar to FHE’s trademark and trade dress. We review
the district court’s factual findings for clear error and its contempt ruling for abuse of discretion.
See Rolex Watch U.S.A., Inc. v. Crowley, 74 F.3d 716, 720 (6th Cir. 1996). This means that we
will not reverse the district court “simply because we would have decided the case differently.
Rather, a reviewing court must ask whether, on the entire evidence, it is left with the definite and
firm conviction that a mistake has been committed.” Easley v. Cromartie, 532 U.S. 234, 242
(2001) (quotation marks and citation omitted). Employing this standard of review, we see no
reason to reverse the district court.

         A.       The Safe Distance Rule

         A court’s ability to issue injunctions, and then enforce those injunctions with a finding of
contempt, springs from the court’s inherent equitable powers. See Porter v. Warner Holding
Co., 328 U.S. 395, 398 (1946); United States v. Hudson, 11 U.S. (7 Cranch) 32, 34 (1812).
Equity allows courts, faced with recalcitrant parties who repeatedly violate the law, to craft
permanent injunctions which “proscribe activities that, standing alone, would have been
unassailable.” E.E.O.C. v. Wilson Metal Casket Co., 24 F.3d 836, 842 (6th Cir. 1994) (quotation
marks omitted). This equitable principle goes by a specialized name in the context of permanent
injunctions to protect intellectual property—the Safe Distance Rule. Like the general principle,


         8
          Defendants also appealed the district court’s holding them in contempt for selling the specifically enjoined
products. But at oral argument, Defendants abandoned this ground for appeal as moot. In any event, the district
court did not commit any reversible error by holding Defendants and Diehl in contempt on these grounds.
No. 12-1635            Innovation Ventures v. N2G Distrib., et al.                Page 24

the Safe Distance Rule “prevent[s] known infringers from using trademarks whose use by non-
infringers would not necessarily be actionable.” Taubman Co. v. Webfeats, 319 F.3d 770, 778–
79 (6th Cir. 2003) (citing Broderick & Bascom Rope Co. v. Manoff, 41 F.2d 353 (6th Cir. 1930)).

       The Safe Distance Rule gives courts a particularly useful tool in crafting and enforcing
permanent injunctions.     Once a party infringes on another’s trademark or trade dress, the
confusion sowed “is not magically remedied” by de minimis fixes. Id. at 779. “Instead, the
confusion lingers, creating the need for the infringer not only to secure a new non-infringing
name (or other infringing characteristic) for his product, but one so far removed from any
characteristic of the plaintiff so as to put the public on notice that the two are not related.” Id. In
contempt proceedings, the Safe Distance Rule “reliev[es] the reviewing court of the need to retry
the entire range of issues that may be relevant in an infringement action for each small variation
the defendant makes to the enjoined mark.” PRL USA Holdings, Inc. v. U.S. Polo Ass’n, Inc.,
520 F.3d 109, 118 (2d Cir. 2008). If the law were otherwise, an enjoined party “could simply
make a tiny change and start a new trademark contest all over again in the context of the
contempt hearing as to use of the ‘new’ format.” 5 McCarthy on Trademarks and Unfair
Competition § 30:21 (4th ed. 2013).

       The Safe Distance Rule is thus a well accepted part of the court’s remedial toolkit. See
PRL, 520 F.3d at 117–18 (collecting cases). But Defendants contend that this Circuit does not
look favorably on the Safe Distance Rule in cases involving the Lanham Act. Defendants
discern this disfavor from a sentence of dictum in Taubman, where we observed that the Safe
Distance Rule pre-dated the Lanham Act by at least two decades, and commented that we “need
not find whether the Safe Distance Rule has survived the enactment of” that statute. Taubman,
319 F.3d at 779. The parties have not directed us to anything in the Lanham Act that cabins the
traditional power of the courts to tailor permanent injunctions as needed to accomplish equity.
Cf. Califano v. Yamasaki, 442 U.S. 682, 705 (1979) (“Absent the clearest command to the
contrary from Congress, federal courts retain their equitable power to issue injunctions in suits
over which they have jurisdiction.”). No other circuit has questioned the continuing viability of
the Safe Distance Rule; courts continue to employ this tool; and commentators continue to
recommend it.
No. 12-1635                Innovation Ventures v. N2G Distrib., et al.                         Page 25

         Our dictum in Taubman is best read against the particular facts of that case. Taubman
was an appeal from a preliminary injunction, see Taubman, 319 F.3d at 779–80, not, as here, an
appeal by a party held in contempt after violating a permanent injunction. Moreover, Taubman
was not a commercial dispute at all. That case addressed whether a business could use the
Lanham Act to shut down public debate about its commercial activities. See id. at 778–79. The
Safe Distance Rule had no place in Taubman. But it is particularly apt in this case—where a
serial infringer has tinkered with products to skirt a permanent injunction for commercial gain.

         At oral argument, Defendants raised a new objection to the use of the Safe Distance Rule
in this case. Defendants argue that even assuming that the Rule applies to trademark claims, the
Rule should not apply to trade dress claims, which are too subjective, Defendants contend, for
the Safe Distance Rule to be applied fairly. We have found no authority suggesting that such a
bifurcation of the Safe Distance Rule is appropriate. To the contrary, many courts have done
what the district court did here—apply the Safe Distance Rule to ensure that a serial infringer
respects protected trade dress. See Badger Meter, Inc. v. Grinnell Corp., 13 F.3d 1145, 1155–56
(7th Cir. 1994); Oral-B Labs., Inc. v. Mi-Lor Corp., 810 F.2d 20, 24 (2d Cir. 1987), superseded
by rule on other grounds.

         The Safe Distance Rule is nothing more than a specialized application of the courts’
traditional equitable power to craft permanent injunctions tailored to the needs of each case, and
then enforce them with the sanction of contempt. The district court’s permanent injunction in
this case barred Defendants, their agents, and their confederates from marketing products that
use marks “confusingly similar” to the protected trademark and trade dress of FHE. (R. 362,
Permanent Injunction, at 8963.) Once Plaintiff moved for contempt, the district court did not err
by refusing to go through a full likelihood-of-confusion analysis with Defendants’ modified
products. The district court was within its rights to simply determine whether the modified
products were confusingly similar to FHE.9 See Wolfard Glassblowing Co. v. Vanbragt, 118
F.3d 1320, 1322–23 (9th Cir. 1997).


         9
           We do not address whether it would have been an abuse of discretion if the district court had required
Plaintiff to engage in a full likelihood-of-confusion analysis. Compare Wella Corp. v. Wella Graphics, Inc., 37 F.3d
46, 48 (2d Cir. 1994) (“The district court therefore erred by employing the [likelihood-of-confusion] analysis . . . to
evaluate the legality of a minor alteration of a mark already found to be infringing.”), with Badger, 13 F.3d at 1156
No. 12-1635               Innovation Ventures v. N2G Distrib., et al.                     Page 26

        B.       The District Court’s Contempt Ruling

        Applying the Safe Distance Rule, the district court found that the modified products were
confusingly similar to FHE’s protected mark. This was not an abuse of discretion. The district
court found that “Defendants’ new labels on their Nitro2Go Pure Energy product ha[d] a red-
yellow-black color scheme that closely mimics Plaintiff’s label: a black bottom with a yellow
sunrise fading to red.” Innovation Ventures, LLC v. N2G Distrib., Inc., No. 08-CV-10983, 2013
WL 2145677, at *5 (E.D. Mich. May 15, 2013). A glance at the pictures of Defendants’
modified products shows that the district court’s factual findings are not clearly erroneous.
Defendants argue that they were attempting to make their modified products look more like
Nitro2Go Instant Energy Extra Strength, which the jury found not to infringe on FHE’s
trademark. But the jury made no such finding about that product’s similarity to FHE’s trade
dress, meaning that this Nitro2Go bottle was not a failsafe guide for designing modified
products. The district court sat through a lengthy trial where it heard evidence supporting many
of the likelihood-of-confusion factors. It could visually compare the modified products with the
FHE bottle. The district court did not abuse its discretion by holding that the modified products
were confusingly similar to FHE.

        In a final attempt to upset the district court’s ruling, Defendants urge that the court
effectively conducted a summary trial against three new defendants—Diehl, ETC, and Nitro
Rocks. Defendants are wrong. There was no summary trial because the district court did not
find that marketing the modified products violated the Lanham Act. The issue was not whether
anyone infringed Plaintiff’s protected marks, but whether Defendants and their agents had
violated the permanent injunction. See Wella Corp. v. Wella Graphics, Inc., 37 F.3d 46, 48 (2d
Cir. 1994). The district court did not even hold ETC or NitroRocks in contempt, although it
probably could have given Diehl’s testimony about the overlaps among Defendants and these
entities—including commingling of assets. See Fed. R. Civ. P. 65(d)(2)(C). And although the
district court declined to enjoin Diehl in his personal capacity, Diehl is still subject to the
injunction to the extent he acts as an agent of Defendants. See Fed. R. Civ. P. 65(d)(2)(B); see


(“[W]hile the district court would have been within its discretion to require Hersey to choose a trade dress that
avoided all possibility of confusion, it was not required as a matter of law to do so.”).
No. 12-1635           Innovation Ventures v. N2G Distrib., et al.         Page 27

also Elec. Workers Pension Trust Fund of Local Union # 58 v. Gary’s Elec. Serv. Co., 340 F.3d
373, 386 (6th Cir. 2003). There was no summary trial.

                                       CONCLUSION

       For these reasons, we AFFIRM the district court in full.
No. 12-1635   Innovation Ventures v. N2G Distrib., et al.   Page 28




                           Appendix
2:08-cv-10983-PDB-MJH Doc # 310 Filed 11/18/11 Pg 1 of 7   Pg ID 6609
2:08-cv-10983-PDB-MJH Doc # 310 Filed 11/18/11 Pg 2 of 7   Pg ID 6610
2:08-cv-10983-PDB-MJH Doc # 310 Filed 11/18/11 Pg 3 of 7   Pg ID 6611
2:08-cv-10983-PDB-MJH Doc # 310 Filed 11/18/11 Pg 4 of 7   Pg ID 6612
2:08-cv-10983-PDB-MJH Doc # 310 Filed 11/18/11 Pg 5 of 7   Pg ID 6613
2:08-cv-10983-PDB-MJH Doc # 310 Filed 11/18/11 Pg 6 of 7   Pg ID 6614
2:08-cv-10983-PDB-MJH Doc # 310 Filed 11/18/11 Pg 7 of 7   Pg ID 6615